 Case 2:17-cv-05314-SDW-LDW Document 76 Filed 06/17/19 Page 1 of 2 PageID: 477




                                                                                                 WWW.RIVKINRADLER.COM

                                                                                                 21 Main Street, Court Plaza South
GREGORY D. MILLER                                                                                West Wing, Suite 158
                                                                                                 Hackensack, N J 07601-7021
PARTNER
                                                                                                 T 201.287.2460 F 201.489.0495
(201) 287-2474
gregory.miller@rivkin.com




                                                            June 17, 2019

VIA ECF
The Honorable Leda D. Wettre, U.S.M.J.
United States District Court
Martin Luther King, Jr. Federal Building
50 Walnut Street
Newark, New Jersey 07102

          Re:     Celgene Corp. v. Dr. Reddy’s Labs., Ltd. et al.
                  Civil Action No. 2:17-cv-05314 (SDW)(LDW)

Dear Judge Wettre:

        This firm, together with Perkins Coie LLP, represents Defendants Dr. Reddy’s Laboratories,
Ltd. and Dr. Reddy’s Laboratories, Inc. (collectively, “DRL”) in the above-reference action. We
write to respectfully request a one-week extension of the current June 14, 2019 deadline for fact
discovery, including the deadline to complete depositions of fact witnesses (D.E. 75). This request
would extend the deadline to June 21, 2019, to allow the parties additional time to meet and confer
regarding proposals currently under discussion for a further extension of fact discovery. This would
not affect other future deadlines in the Court’s Scheduling Order. Plaintiff does not object to this
request.

         If this request is amenable with the Court, we respectfully request Your Honor So Order this
letter application. We thank the Court for its attention to this request.

                                                       Respectfully submitted,

                                                       RIVKIN RADLER LLP

                                                       s/Gregory D. Miller
                                                       Gregory D. Miller

cc:       Counsel of Record (via email and ECF)


9 Thurlow Terrace               477 Madison Avenue               2649 South Road                   926 RXR Plaza
Albany, NY 12203-1005           New York, NY 10022-5843          Poughkeepsie, NY 12601-6843       Uniondale, NY 11556-0926
T 518.462.3000 F 518.462.4199   T 212.455.9555 F 212.687.9044    T 845.473.8100 F 845.473.8777     T 516.357.3000 F 516.357.3333
 Case 2:17-cv-05314-SDW-LDW Document 76 Filed 06/17/19 Page 2 of 2 PageID: 478




Judge Wettre
June 17, 2019
Page 2



                                        SO ORDERED:

                                        ______________________________
                                        HON. LEDA D. WETTRE, U.S.M.J.
